Exhibit 10.3

 

LOGO [g165587g51b09.jpg]

March 16, 2016

Mr. Charles S. McKhann

[Address]

Re: Equity Awards of Intersect ENT, Inc. (the “Company”)

Chas:

Your offer letter dated January 21, 2015 (the “Offer Letter”) states that the
“initial” stock option granted to you in connection with your hire will be
subject to the accelerated vesting provisions described in the Offer Letter (the
“Acceleration Provisions”). This is to clarify that, the Company’s Compensation
Committee has approved that not only will your initial grants be subject to the
Acceleration Provisions but all subsequent grants will be subject to the
acceleration Provision as well.

 

Sincerely, /s/ Lisa Earnhardt Lisa Earnhardt President and Chief Executive
Officer

 

Agreed to and Acknowledged by:

/s/ Charles S. McKhann

Charles S. McKhann

 

Intersect ENT | 1555 Adams Drive | Menlo Park, CA 94025 | 650.641.2100